United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.F., Appellant
and
DEPARTMENT OF STATE, NATIONAL
PASSPORT CENTER, Portsmouth, NH,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-372
Issued: August 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal of the August 13, 2008 merit
decision of the Office of Workers’ Compensation Programs, which found an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.
ISSUES
The issues are: (1) whether appellant received an overpayment of $4,852.06 for the
period March 31 through May 10, 2008; and (2) whether appellant was at fault in creating the
overpayment and therefore not entitled to waiver of recovery of the overpayment.
FACTUAL HISTORY
Appellant, a 67-year-old passport specialist, has an accepted claim for left rotator cuff
sprain, which arose on or about December 7, 2006. The Office authorized a left shoulder
arthroscopy, which was performed on June 7, 2007. Appellant stopped work on December 7,

2006 and remained off work for approximately 15 months. On July 3, 2007 the Office approved
her leave buy-back request for the period December 7, 2006 through January 16, 2007. In
August 2007, it paid appellant wage-loss compensation for the period January 17 through
March 3, 2007. The Office subsequently placed her on the periodic compensation rolls effective
August 5, 2007.1
On March 31, 2008 appellant returned to work in a part-time, limited-duty capacity,
working four hours per day. She subsequently filed a claim for compensation (Form CA-7) for
four hours of lost wages per day beginning March 31, 2008. Appellant’s entitlement to
compensation based upon these claims for compensation was not determined as part of this
overpayment decision. During a May 5, 2008 telephone conversation with the employing
establishment, the Office learned that she had recently returned to work on a part-time basis.
That same day, the Office terminated appellant’s wage-loss compensation retroactive to
March 31, 2008.
On June 18, 2008 the Office issued a preliminary determination that appellant received an
overpayment of $4,852.06 for the period March 31 through May 10, 2008. It explained that the
overpayment occurred because she continued to receive wage-loss compensation for temporary
total disability following her March 31, 2008 return to work. According to the Office, appellant
had been receiving wage-loss compensation every 28 days in the amount of $3,313.60. She
reportedly had been paid for the periods March 16 through April 12, 2008 and April 13 through
May 10, 2008, but was only entitled to compensation from March 16 through 30, 2008.
Additionally, the Office indicated that it appeared that she was at fault in creating the
overpayment because she accepted a payment that she knew or should have known to be
incorrect.
On July 17, 2008 appellant requested that the Office make a final decision based on the
written evidence. She also submitted an overpayment recovery questionnaire. Appellant
reported total monthly income of $2,124.00 and monthly expenses of $2,606.00. Additionally,
she reported assets of $10,553.00. Appellant disagreed with the amount of the overpayment as
well as the Office’s preliminary finding of fault. With respect to the issue of fault, she indicated
that she had called the Office as soon as she knew she was returning to work. Appellant further
stated that she believed that she would still receive a check from the Office because she was
going back to work only part time. Appellant explained that there were never any dates on the
paperwork she received with her checks so she never knew what time period was covered. She
also noted that nine months had elapsed before she received her first check in August 2007 and
the first couple of months the checks were all different amounts. Appellant said she believed
that the checks she received after going back to work were a continuation of the money that the
Office owed her.
The Office issued a final overpayment decision on August 13, 2008. It found that
appellant received an overpayment of $4,852.06 because she was compensated for temporary
total disability when in fact she was working part time. As to the issue of fault, the Office found
that appellant knowingly accepted wage-loss compensation to which she was not entitled.
1

There is no record of payment for wage-loss compensation for the interim period March 4 through
August 4, 2007.

2

LEGAL PRECEDENT -- ISSUE 1
If an employee returns to work and has earnings, she is not entitled to receipt of
temporary total disability benefits and actual earnings for the same time period.2 Where there are
actual earnings and the continued receipt of wage-loss compensation for temporary total
disability for the same period, an overpayment of benefits exists.
ANALYSIS -- ISSUE 1
The Office’s June 18, 2008 preliminary determination indicated that appellant had been
paid wage-loss compensation continuously from January 17, 2007 through May 10, 2008.3 The
record indicates that appellant returned to work on a part-time basis beginning March 31, 2008.
On April 12, 2008 the Office paid her net compensation of $3,389.80 for temporary total
disability for the period March 16 through April 12, 2006. On May 10, 2008 it disbursed another
payment for temporary total disability for the period April 13 through May 10, 2008.
Appellant’s net compensation for this latter period was $3,313.60. Because she had returned to
work on March 31, 2008, she was only entitled to receive temporary total disability for the
period March 16 through 30, 2008. Accordingly, appellant was entitled to only a portion
(15 days) of the April 12, 2008 payment and none of the May 10, 2008 payment she received.
The Office properly determined that she was overpaid $4,852.06 for the period March 31
through May 10, 2008.
LEGAL PRECEDENT -- ISSUE 2
The Office is obliged to recover an overpayment unless adjustment or recovery of the
overpayment would defeat the purpose of the Federal Employees’ Compensation Act or would
be against equity and good conscience.4 Recovery of an overpayment will defeat the purpose of
the Act if such recovery would cause hardship to a currently or formerly entitled beneficiary
because the beneficiary from whom the Office seeks recovery needs substantially all of his or her
current income, including compensation benefits, to meet current ordinary and necessary living
expenses and the beneficiary’s assets do not exceed a specified amount as determined by the
Office.5 Additionally, recovery of an overpayment is considered to be against equity and good
conscience when any individual who received an overpayment would experience severe financial
hardship in attempting to repay the debt or when any individual, in reliance on such payment or

2

20 C.F.R. § 10.403(a)(c) (2008); Daniel Renard, 51 ECAB 466, 469 (2000).

3

As previously indicated, supra note 1, there is no record of payment of wage-loss compensation for the period
March 4 through August 4, 2007.
4

5 U.S.C. § 8129(b) (2006); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

5

20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $4,800.00. The base
increases to $8,000.00 for an individual with a spouse or one dependent, plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6a(1)(b) (October 2004).

3

on notice that such payments would be made, gives up a valuable right or changes his or her
position for the worse.6
The Office may consider waving an overpayment if the individual to whom it was made
was not at fault in either accepting or creating the overpayment.7 Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments she receives
from the Office are proper.8 Recipient will be found to be at fault with respect to creating an
overpayment if the individual “[a]ccepted a payment which ... she knew or should have known to
be incorrect.”9
ANALYSIS -- ISSUE 2
When a disabled employee is placed on the periodic compensation rolls, the Office
routinely advises the employee of this fact and issues a CA-1049 form identifying the weekly
pay rate, the compensation rate, the gross payment any applicable deductions and the net amount
to be disbursed.10 The CA-1049 form is generally accompanied by an EN1049 form, which
explains the employee’s rights and responsibilities with respect to the receipt of compensation.
This latter document provides pertinent information regarding returning to work and how to
avoid an overpayment of benefits. It also includes a certification that the benefits recipient has
read and understands the terms and conditions under which she may receive compensation. The
record before the Board does not include copies of either CA-1049 or EN1049 form that predate
the period of the overpayment.
In her response to the Office’s June 18, 2008 preliminary determination, appellant
acknowledged receiving payments from the Office following her March 31, 2008 return to work.
But she claimed that there were never any dates on the paperwork she received with her checks
so she never knew what time period was covered. Appellant also indicated that she believed that
she was entitled to this money because, among other things, she was only working part time.
The regulations indicate that, in addition to providing narrative descriptions to recipients
of benefits, the Office includes on each periodic check a clear indication of the period for which
payment is being made. Absent affirmative evidence to the contrary, the beneficiary will be
But given the absence of a
presumed to have received the notice of payment.11
CA-1049/EN1049 form, this presumption is unwarranted. The lack of a CA-1049/EN1049 form
also calls into question the Office’s finding that appellant was at fault in creating the
overpayment. If the Office did not properly notify appellant of her rights and responsibilities as
6

20 C.F.R. § 10.437(a)(b).

7

5 U.S.C. § 8129(b); 20 C.F.R. § 10.433(a).

8

20 C.F.R. § 10.433(a).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Periodic Review of Disability Cases, Chapter 2.812.4
(June 2003).
11

20 C.F.R. § 10.430(a)(b).

4

a benefits recipient, it is difficult to find her at fault, particularly where she is entitled to
continuing compensation based on her part-time employment status. Moreover, there is a
5-month period in 2007 where appellant appears not to have received any wage-loss
compensation while she was off work. Appellant stated that she believed the Office still owed
her money. Given these circumstances, the record does not establish that appellant “[a]ccepted a
payment which ... she knew or should have known to be incorrect.”12 Therefore, the Office’s
finding of fault is reversed. The case will be remanded for consideration of waiver of recovery
of the overpayment.
CONCLUSION
Appellant received an overpayment of $4,852.06 for the period March 31 through
May 10, 2008. However, the record does not establish that she was not at fault in creating the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the August 13, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part and the case is
remanded for further action consistent with this decision of the Board.
Issued: August 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See supra note 8.

5

